Citation Nr: 0924445	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  06-07 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to waiver of recovery of an overpayment of 
improved pension benefits, in the currently calculated amount 
of $495, to include the validity of the debt.

2.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.

3.  Entitlement to special monthly compensation (SMC) based 
on aid and attendance or being housebound.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision of the RO's 
Committee on Waivers and Compromises (COWC), denying the 
Veteran's request for a waiver of his overpayment.  The 
Veteran perfected an appeal with regard to the denial of his 
waiver request.  In a December 2008 rating decision, the RO, 
in pertinent part, denied entitlement to automobile and 
adaptive equipment or adaptive equipment only and to SMC 
based on aid and attendance or being housebound.  Later the 
same month, the Veteran filed a notice of disagreement (NOD) 
to the denial of these latter two issues; however, the RO has 
yet to issue a statement of the case (SOC) in accord with the 
holding in Manlincon v. West, 12 Vet. App. 398 (1995).

In February 2009, the Veteran and his spouse testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge; a copy of the hearing transcript is associated with 
the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action, on his part, is required on your part.

As a final preliminary matter, the Board notes that, in 
January 2009, the Veteran filed an application for 
entitlement to specially adapted housing or special home 
adaption grant.  This claim is referred to the RO for 
appropriate action.


REMAND

Waiver of Overpayment

Initially, the Board notes that the evidentiary record 
indicates that all of the assessed indebtedness in question 
may has been recouped.  Nevertheless, in accordance with 
Franklin v. Brown, 5 Vet. App. 190 (1993), the Board must 
consider the entire amount calculated.  The original amount 
of the debt was $18,486.

Preliminary review of the record in this case indicates that 
the overpayment in issue resulted from a retroactive 
termination of the Veteran's improved pension benefits due to 
the discovery of unreported income for the Veteran and for 
his initially unreported spouse.

Here, in a February 2001 rating action, the RO terminated the 
Veteran's pension benefits, effective January 1, 1999, due to 
the discovery of unreported income of $12,276 annually.  This 
action resulted in the creation of a debt in the original 
amount of $18, 486.  In a May 2001 rating action, the RO 
reinstated the Veteran's improved pension benefits, effective 
January 1, 2001, as he had reported addition of a dependent 
spouse and submitted unreimbursed medical expenses.  This 
action resulted in a reduction in the debt by $1,095.  In 
January 2002, the VA Debt Management Center (DMC) in St. 
Paul, Minnesota, informed the Veteran that the debt had been 
further reduced by $7,366 after consideration of unreimbursed 
medical expenses paid by the Veteran, bringing the amount of 
indebtedness to $10,025.  In March 2005, the debt was further 
reduced by $9,520 after consideration of additional 
unreimbursed medical expenses, bringing the amount of the 
debt to the currently calculated $495.  In an August 2005 
decision, the COWC denied the Veteran's waiver request 
finding bad faith on his part.

During the February 2009 hearing, the Veteran stated that he 
was challenging the validity of the debt.  The question of 
the validity of the debt may be raised at any time as part of 
the request for waiver.  38 C.F.R. § 1.911(c) (2008).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the validity of the debt is 
challenged, a threshold determination must be made on that 
question prior to a decision on the waiver of indebtedness.  
See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A 
debtor may dispute the amount or existence of a debt, which 
is a right that may be exercised separately from a request 
for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) 
(2008); see also VAOPGCPREC 6-98 (April 24, 1998); Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both are 
adjudicated).  The propriety and amount of the overpayment at 
issue are matters that are integral to a waiver 
determination.  See Schaper, 1 Vet. App. at 434.  The Board 
believes that the COWC must determine whether the creation of 
the debt at issue was proper, in whole or in part, and, if 
so, the correct amount of indebtedness must be ascertained 
prior to further appellate consideration.

On remand, VA must obtain copies of all available records 
related to the matter on appeal to include copies of any DMC 
records.  In this regard, the Board notes that there is no 
copy of the letter from the DMC informing the Veteran of the 
amount of his original indebtedness of $18, 486.  The only 
DMC letter in the record pertinent to this appeal is dated 
January 30, 2002 and reflects that the debt had been reduced 
by $7,366 bringing the debt balance to $10,025.  On remand, 
VA must obtain copies of all available records related to the 
matter on appeal to include copies of any DMC letters 
notifying the Veteran of the original amount of the 
overpayment incurred and his right to request a waiver, and 
of subsequent reductions in his debt of $1,095 and of $9,530, 
in May 2001 and in March 2005, respectively.  On remand, the 
RO should attempt to associate with the claims file copies 
of: any Inspector General response to the RO's July 2001 
request to review the file for possible fraud on the part of 
the appellant, the Veteran's initial request for a waiver 
supposedly received on August 10, 2005, and the May 2001 RO 
action reinstating the Veteran's improved pension benefits, 
effective January 1, 2001.  In addition, a written paid and 
due audit of the Veteran's pension benefits for the period of 
the overpayment should be done and sent to the Veteran and 
his representative.  

Automobile and Adaptive Equipment or Adaptive Equipment Only 
and SMC

As noted above, in December 2008, the Veteran specifically 
disagreed with the RO's December 2008 denial of entitlement 
to automobile and adaptive equipment only and to SMC based on 
aid and attendance or being housebound.  By filing an NOD, 
the Veteran has initiated appellate review of these two 
issues.  The next step in the appellate process is for the RO 
to issue to the Veteran an SOC.  See 38 C.F.R. § 19.29 
(2008); Manlincon, 12 Vet. App. at 240-41 (1999).  
Consequently, these matters must be remanded to the RO for 
the issuance of a SOC.  The Board emphasizes, however, that 
to obtain appellate review of an issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
20.200, 20.201, 20.202 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran and his 
representative an SOC addressing the 
claims for entitlement to automobile and 
adaptive equipment only and to SMC based 
on aid and attendance or being 
housebound.  Along with the SOC, furnish 
to the Veteran a VA Form 9 (Appeal to 
Board of Veterans' Appeals), and afford 
him the applicable time period for 
perfecting an appeal as to this issue.

The Veteran and his representative are 
hereby reminded that appellate 
consideration of the matters identified 
above (entitlement to automobile and 
adaptive equipment only and to SMC based 
on aid and attendance or being 
housebound) may be obtained only if a 
timely appeal is perfected.

2.  Obtain, and associate with the claims 
file, copies of all available records 
related to the matter on appeal held by 
the VA Debt Management Center (DMC), to 
include a copy of any letter to the 
Veteran notifying him of the original 
amount of the debt ($18,486) and his 
right to request a waiver and of 
subsequent reductions in his debt of 
$1,095 and of $9,530, in May 2001 and in 
March 2005, respectively.  See OF 
BULLETIN 99.GC1.04 (May 14, 1999).  

If a copy of the initial letter informing 
the Veteran of the original debt cannot 
be obtained, VA should, to the extent 
possible, obtain from the DMC (1) 
verification in the form of a signed, 
written certification from the DMC 
identifying the date of dispatch of the 
initial notice of indebtedness and right 
to request waiver, and when and where it 
was sent and whether it was returned as 
undeliverable; and (2) a printout of the 
screen from the Centralized Accounts 
Receivable Online System (CAROLS) that 
reflects the date of dispatch of the 
DMC's initial notice to the Veteran with 
a statement that explains the details of 
the screen and a copy of the type of form 
letter sent to the Veteran. 

Obtain, and associate with the claims 
file, copies of: any Inspector General 
response to the RO's July 2001 request to 
review the file for possible fraud on the 
part of the appellant, the Veteran's 
initial request for a waiver supposedly 
received on August 10, 2005, and the May 
2001 RO action reinstating the Veteran's 
improved pension benefits, effective 
January 1, 2001.  All records and/or 
responses received should be associated 
with the claims file.  

3.  Following completion of 2 above, set 
forth in the record a written paid and 
due audit of the Veteran's improved 
pension benefits for the period of the 
overpayment.  This audit should reflect, 
on a month-by-month basis, the amounts 
actually paid to the Veteran, as well as 
the amounts properly due or deducted due 
to mitigating circumstances (such as 
addition of a dependent spouse and/or 
deduction of unreimbursed medical 
expenses).  In addition, the audit should 
include the amount of the overpayment 
that was repaid by the Veteran.  A copy 
of the written audit should be inserted 
into the claims file and another provided 
to the Veteran and his representative.

4.  The COWC should then adjudicate the 
Veteran's challenge of the validity (and 
amount) of the debt at issue.  If it is 
determined that any or all of the 
overpayment at issue was improperly 
created, award action should be taken to 
rectify the error.  If it is determined 
that the debt was properly created, 
provide to the Veteran and his 
representative both notice of the denial 
and of the Veteran's appellate rights.  

The Veteran and his representative are 
hereby reminded that to obtain appellate 
review of any issue not currently in 
appellate status, a timely appeal must be 
perfected.  While the VA must afford the 
Veteran the appropriate time period in 
which to respond, he should perfect an 
appeal as to the denial of any claim with 
respect to the validity of the debt, if 
desired, as soon as possible to avoid 
unnecessary delay in the consideration of 
the appeal.

5.  Thereafter, if an overpayment is 
found to have been properly created, the 
Veteran and his representative should be 
allowed an opportunity to submit 
additional evidence pertinent to the 
Veteran's request for waiver of recovery 
of the assessed overpayment, including a 
complete financial status report, citing 
all current income, expenses, and assets.

6.  After the actions requested above 
have been completed, the case should be 
referred to the COWC to review the record 
and reconsider the Veteran's request for 
waiver and determine whether such a 
waiver is warranted in light of all 
pertinent evidence and legal authority.  
A formal, written record of the COWC's 
decision should be prepared and placed in 
the claims file.  A statement of the case 
(SOC) or a supplemental SOC (SSOC) is not 
the appropriate means for accomplishing 
this task, under proper appellate 
guidelines.

7.  If the COWC's determination is 
unfavorable to the Veteran and his 
representative should be furnished an 
SSOC, which specifically addresses the 
issue of creation of the overpayment and 
whether a waiver is warranted.  This 
document should further reflect detailed 
reasons and bases for the decision 
reached.  When the above development has 
been completed, the Veteran and his 
representative should be afforded the 
opportunity to respond thereto.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




